Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147774                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  BOB WOODWARD,                                                                                                      Justices
          Plaintiff/Counter-Defendant
          Appellee,
  v                                                                SC: 147774
                                                                   COA: 317270
                                                                   Wayne CC: 13-002928-AV
  CHRISTOPHER SCHWARTZ,
           Defendant/Counter-Plaintiff
           Appellee,
  and
  MARK A. CHABAN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 19, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           s1216
                                                                              Clerk